UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

TIMOTHY ROTE,                                    :
                                                 :
        Plaintiff,                               : Civil Action No.: 19-01299 (RC)
                                                 :
        v.                                       : Re Document No.: 13
                                                 :
COMMITTEE ON JUDICIAL CONDUCT                    :
AND DISABILITY OF THE JUDICIAL                   :
CONFERENCE OF THE UNITED STATES, :
UNITED STATES DEPARTMENT OF                      :
JUSTICE, OREGON JUDICIAL                         :
DEPARTMENT, OREGON STATE BAR,                    :
OREGON STATE BAR PROFESSIONAL                    :
LIABILITY FUND, COLORADO JUDICIAL :
DEPARTMENT, THE HON. ROBERT                      :
KUGLER, ARBITRATOR WILLIAM B.                    :
CROW, THE HON. PAUL PAPAK,                       :
THE HON. ELIZABETH WEISHAUPL, THE :
HON. ROBERT HERNDON, THE HON.                    :
JAMES EGAN, BILLY WILLIAMS (in his               :
official capacity as U.S. Attorney and chief law :
official in Oregon), CAROL BERNICK (in her :
official capacity as CEO of the OSBPLF),         :
THE HON. SUSIE NORBY AND JOHN                    :
DOES (1-5)                                       :
                                                 :
        Defendants.                              :
                                  MEMORANDUM OPINION

 GRANTING DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

                                     I. INTRODUCTION

       The Plaintiff, Timothy Rote, has brought a complaint against Defendants Committee on

Judicial Conduct and Disability of the Judicial Conference of the United States, United States

Department of Justice, Oregon Judicial Department, Oregon State Bar, Oregon State Bar

Professional Liability Fund, Colorado Judicial Department, the Hon. Robert Kugler, Arbitrator
William B. Crow, the Hon. Paul Papak, the Hon. Elizabeth Weishaupl, the Hon. Robert Herndon,

the Hon. James Egan, Billy Williams, Carol Bernick, the Hon. Susie L. Norby, and John Does

(1-5). The Complaint, which seeks damages as well as declaratory and injunctive relief, alleges:

violations of Mr. Rote’s First, Fifth, and Fourteenth Amendment rights pursuant to 42 U.S.C. §

1983; a conspiracy to violate his civil rights under 42 U.S.C. § 1985; and, violations of his rights

conferred by Article I, §§ 8, 10, and 20 of the Oregon Constitution. Federal Defendants,

Committee on Judicial Conduct and Disability of the Judicial Conference of the United States

(“Committee on Judicial Conduct and Disability”), United States Department of Justice, the

Honorable Robert B. Kugler, the Honorable Paul J. Papak, and Billy J. Williams, have moved,

pursuant to 28 U.S.C. § 1404(a), to transfer this case to the District of Oregon. Mr. Rote opposes

this motion on the grounds that private and public interest factors weigh against transferring this

case. For the reasons discussed below, because both the public and private interests favor

transfer to the District of Oregon, the Court grants the Defendants’ motion to transfer the case.

                                II. FACTUAL BACKGROUND

       Timothy Rote is a resident of Oregon. Compl. ¶ 4, ECF No. 1. Defendants Committee

on Judicial Conduct and Disability and Department of Justice are United States entities. Id. ¶¶

5–6. Defendants Oregon Judicial Department and Oregon State Bar are Oregon state

government entities. Id. ¶¶ 7–8. Defendant Oregon State Bar Professional Liability Fund is an

entity functioning under the Oregon State Bar. Id. ¶ 9. Defendant William B. Crow, at the

relevant time period of the allegation, was an arbitrator in Oregon and Chair of the Disciplinary

Board of the Oregon State Bar Association. Id. ¶ 12. Defendant the Hon. Paul J. Papak is a

federal magistrate judge of the U.S. District Court for the District of Oregon. Id. ¶ 13.

Defendant the Hon. Robert Herndon is the Chief Judge of the Clackamas County Circuit Court




                                                 2
of Oregon. Id. ¶ 15. Defendant the Hon. James C. Egan is the Chief Judge of the Oregon Court

of Appeals. Id. ¶ 16. Defendant Billy J. Williams is the United States Attorney for the District

of Oregon. Id. ¶ 17. Defendant the Hon. Susie. L. Norby is a judge on the Clackamas County

Circuit Court of Oregon. Id. ¶ 18. Defendant Carol Bernick is the Chief Executive Officer of

the Oregon State Bar Professional Liability Fund. Id. ¶ 19. Defendant Colorado Judicial

Department is a Colorado state government entity. Id. ¶ 10. Defendant the Hon. Elizabeth A.

Weishaupl is a district court judge for the 18th Judicial District of Colorado located in Arapahoe

County, Colorado. Id. ¶ 14. Defendant the Hon. Robert B. Kugler is a U.S. District Court Judge

for the District of New Jersey. Id. ¶ 11.

       Mr. Rote alleges twenty-eight “acts” committed by various defendants in this action that

form the basis for his claims. See id. These “acts” relate to judicial proceedings before the Hon.

Robert E. Jones in the U.S. District Court for the District of Oregon in 2001 regarding a business

dispute, id. ¶¶ 20–24; a complaint that Mr. Rote’s former employee filed with the Oregon

Department of Justice and the Lane County District Attorney in 2003, id. ¶¶ 26–35; judicial

proceedings before the Hon. Robert Kugler in a U.S. District Court in New Jersey in 2004, also

relating to Mr. Rote’s former employee, id. ¶¶ 36–39; criminal contempt of court hearings in

New Jersey stemming from the 2014 New Jersey litigation, id. ¶¶ 40–44; arbitration proceedings

in Oregon beginning in 2006 involving the same employee who initiated the New Jersey

litigation, id. ¶¶ 46–54; ethics complaints filed with the Oregon State Bar Association, id. ¶¶ 55–

56; judicial proceedings before Federal Magistrate Judge Paul J. Papak in the U.S. District Court

for the District of Oregon in 2012 regarding a motion to vacate the award resulting from the

2006 arbitration, id. ¶¶ 57–60; judicial proceedings before Judge Papak in 2017 regarding a

motion to set aside the arbitration judgment, id. ¶¶ 61–62; judicial proceedings before the Hon.




                                                 3
Elizabeth Weishaupl in Colorado from 2009 through 2014 regarding a business dispute between

Mr. Rote’s company and another entity, id. ¶¶ 63–66; judicial proceedings before the Hon.

Marco Hernandez in the U.S. District Court in Oregon regarding a dispute between Mr. Rote and

a former employee, id. ¶¶ 67–73, 86–87, 91–92, 94–99; judicial proceedings before the Hon.

Robert Herndon in Clackamas County, Oregon in 2016 regarding a defamation claim, id. ¶¶ 74–

79, 83; an appeal to the Oregon Court of Appeals resulting from the 2016 Clackamas County

proceedings, id. ¶¶ 79–80, 84–85; an ethics complaint filed with the Oregon State Bar regarding

an alleged violation of certain provisions of the Oregon Rules of Professional Conduct, id. ¶ 82;

judicial proceedings in Clackamas County, Oregon in 2018 regarding Mr. Rote’s claims of

defamation and intentional infliction of emotional distress, id. ¶¶ 88, 93; judicial proceedings

before the Hon. Susie L. Norby in Oregon regarding a “Motion to Set Aside the Judgment for

legal fees in the Clackamas anti-SLAPP Motion,” id. ¶ 90; and, unspecified litigation before the

Hon. Marco Hernandez in the U.S. District Court in Oregon, id. ¶ 100.

       Count I of the Complaint alleges that Defendants violated Mr. Rote’s First Amendment

rights and seeks relief under 42 U.S.C. § 1983. Id. ¶¶ 101–111. Count II of the Complaint

alleges that Defendants violated Mr. Rote’s due process rights under the Fifth and Fourteenth

Amendments and seeks relief under 42 U.S.C. § 1983. Id. ¶¶ 112–124. Count III of the

Complaint, pursuant to 42 U.S.C. § 1985, alleges Defendants conspired to violate Mr. Rote’s

civil rights. Id. ¶¶ 125–139. Count IV seeks declaratory and equitable relief pursuant to 42

U.S.C. § 2201. Id. ¶¶ 140–144. Mr. Rote requests an award in excess of $10 million in




                                                 4
economic damages and $50 million in noneconomic damages, in addition to equitable relief,

punitive damages, attorneys’ fees, and litigation expenses. Id. at 29–30.

                                          III. ANALYSIS

       Federal Defendants have moved, pursuant to 28 U.S.C. § 1404(a), to transfer this case to

the District of Oregon. Federal Defs.’ Mot. to Transfer, ECF No. 13. The question before the

Court, therefore, is whether the circumstances of this case warrant transfer. Because both the

public and private interests favor transfer to the District of Oregon, the Court finds that transfer

is appropriate and grants the Defendants’ motion.

                                          A. Legal Standard

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been

brought....” 28 U.S.C. § 1404(a). Section 1404(a) vests “discretion in the district court to

adjudicate motions to transfer according to an individualized, case-by-case consideration of

convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (internal

citations omitted). The burden is on the moving party to establish that transfer under § 1404(a) is

proper. Montgomery v. STG Int'l, Inc., 532 F. Supp. 2d 29, 32 (D.D.C. 2008).

       Accordingly, the defendant must make two showings to justify transfer. First, the

defendant must establish that the plaintiff originally could have brought the action in the

proposed transferee district. Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). Second, the

defendant must demonstrate that considerations of convenience and the interest of justice weigh

in favor of transfer to that district. Trout Unlimited v. Dep't of Agric., 944 F. Supp. 13, 16

(D.D.C. 1996). In evaluating a motion to transfer, a court may weigh several private- and

public-interest factors. Sheffer v. Novartis Pharm. Corp., 873 F. Supp. 2d 371, 375 (D.D.C.




                                                  5
2012) (citing Trout Unlimited, 944 F. Supp. at 16). The private-interest considerations include:

(1) the plaintiff's choice of forum; (2) the defendant's preferred forum; (3) the location where the

claim arose; (4) the convenience of the parties; (5) the convenience of the witnesses; and (6) ease

of access to sources of proof. Sheffer, 873 F. Supp. 2d at 375; Montgomery, 532 F. Supp. 2d 29,

32 (D.D.C. 2008). “Public-interest considerations include: (1) the transferee's familiarity with

the governing law; (2) the relative congestion of the courts of the transferor and potential

transferee; and (3) the local interest in deciding local controversies at home.” Onyeneho v.

Allstate Ins. Co., 466 F. Supp. 2d 1, 3 (D.D.C. 2006); see also Airport Working Group of Orange

County, Inc. v. U.S. Dep't of Def., 226 F. Supp. 2d 227, 229 (D.D.C. 2002). “If the balance of

private and public interests favors a transfer of venue, then a court may order a

transfer.” Sheffer, 873 F. Supp. 2d at 375 (citing Montgomery, 532 F. Supp. 2d at 32).

         B. The Court Grants the Motion to Transfer Venue to the District of Oregon

       Because this case may have been brought in the District of Oregon, and that district is the

more convenient forum considering both the public and private interests at stake, the Court finds

that this case should be transferred.

                             1. The District of Oregon is a Proper Venue

       Under 28 U.S.C. § 1404(a), the moving party must first establish that the plaintiff could

have brought the suit in the transferee forum. 28 U.S.C. § 1404(a). “A civil action in which a

defendant is an officer or employee of the United States or any agency thereof … may … be

brought in any judicial district in which (A) a defendant in the action resides, (B) a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property




                                                  6
that is the subject of the action is situated, or (C) the plaintiff resides if no real property is

involved in the action.” 28 U.S.C. § 1391(e).

        Here, nearly all the Defendants have a substantial connection to Oregon. 1 All of the

named Defendant judges are officers or employees of either the state of Oregon or the District of

Oregon, except the Hon. Robert B. Kugler and the Hon. Elizabeth A. Weishaupl. Compl. ¶¶

11−18. Additionally, Defendants Billy J. Williams and Carol Bernick both hold office in

Oregon, id. ¶¶ 17−19, and Defendants Oregon Judicial Department, Oregon State Bar, and

Oregon State Bar Professional Liability Fund are all Oregon-based government entities, id. ¶¶

7−9. Moreover—independent of the above analysis—venue is proper in the District of Oregon

because most of the civil proceedings that form the basis for this action took place in Oregon, see

id., and Mr. Rote resides in Oregon, id. ¶ 4. See 28 U.S.C. § 1391(e). Therefore, the District of

Oregon is a proper venue. 2

                        2. The District of Oregon is the More Convenient Forum

        Having decided that the District of Oregon is a venue where this case could have been

brought, the Court must now consider whether the “particular circumstances” of this case

warrant a transfer to said district. Starnes v. McGuire, 512 F.2d 918, 925−26 (D.C. Cir. 1974).

In order to do this, the Court must address the public and private interests of transferring this




        1
         Due to the Complaint’s lack of specification with respect to state of residence, the Court
will default to analyzing where the non-entity Defendants are employed or hold office.
        2
         Although the District of Oregon may not have personal jurisdiction over all the
disparately located sets of defendants (e.g., Colorado and New Jersey), it is likely no court may
have personal jurisdiction over all of them. Certainly, the District of Oregon would possess
personal jurisdiction over the greatest number of defendants.


                                                    7
case to the District of Oregon. Stewart Org., 487 U.S. at 30. As set forth below, both the public

and private interests favor transfer to Oregon.

                                     a. Public Interest Factors

       “Courts in this district have consistently found that the public interest favors allowing

[courts in] the state in which the alleged wrongful conduct took place to resolve conflicts arising

from acts committed entirely in that state.” Spaeth v. Michigan State Univ. Coll. Of Law, 845 F.

Supp. 2d 48, 59 (D.D.C. 2012) (quoting Levin v. Majestik Surface Corp., 654 F. Supp. 2d 12, 16

(D.D.C. 2009). Accordingly, courts may refer to the following considerations to evaluate the

public interest of transferring a case: “(1) the transferee’s familiarity with the governing laws, (2)

the relative congestion of each court, and (3) the local interest in deciding local controversies at

home.” Montgomery, 532 F. Supp. 2d at 34 (citing Liban v. Churchey Group II, L.L.C., 305 F.

Supp. 2d 136, 143 (D.D.C. 2004)).

       Because the Complaint implicates Oregon state laws and rules, the first public interest

factor favors a transfer to the District of Oregon. Specifically, the Complaint alleges violations

of Article I, §§ 8, 10, and 20 of the Oregon Constitution, Compl. ¶¶ 1, 102, and many of the

allegations are grounded in local laws and rules, see, e.g., id. ¶ 82 (alleging the Oregon State Bar

“aided and abetted” efforts to deny Mr. Rote’s due process rights by not acting against supposed

violations of the Oregon Rules of Professional Conduct); id. ¶ 83 (averring that the Hon. Robert

Herndon ignored Oregon law by not considering certain evidence on appeal); id. ¶ 55 (“[e]thics

complaints were filed with the Oregon State Bar association” for various alleged ethical

violations). As Mr. Rote points out, both Districts are equally competent to deal with federal

law, Pl.’s Response in Opp’n to Defs.’ Mot. to Transfer (“Opp’n”) at 6, ECF No.16 (citing

Akiachak Native Cmty. v. U.S. Dep’t of Interior, 502 F. Supp. 2d 64, 68 (D.D.C. 2007), and so




                                                  8
the District of Oregon’s greater familiarity with the remaining issues—namely those dealing with

the Oregon Constitution, as well as Oregon laws and rules—weighs heavily in favor of transfer. 3

See McClamrock v. Eli Lilly & Co., 267 F. Supp. 2d 33, 41 (D.D.C. 2003) (finding the action

would require application of substantive North Carolina law, which favors transferring to North

Carolina because North Carolina courts have the greatest familiarity with local law); Trout

Unlimited, 944 F. Supp. at 19 (transfer to the District Court of Colorado was warranted because

the action, “in part, involve[d] the interpretation of Colorado law,” despite also involving federal

statutes and regulations).

       Next, an examination of the relative congestion of the respective calendars of the District

of Oregon and the District of Columbia favors transfer. The Court will analyze this factor by

examining the districts’ median times from filing to disposition or trial. Sheffer, 873 F. Supp. 2d

at 380. The Statistical Tables for the United States Judiciary demonstrate that civil cases are

resolved more quickly in Oregon—the median time from filing to trial is 27.4 months in the

District of Oregon compared to 51.9 months in the District of Columbia. 4 Defs.’ Mem. In

Support of Defs.’ Mot. To Transfer (“Defs.’ Mem. Supp.”) at 5, ECF No. 13-1. Mr. Rote fails to

address this argument in his response, see Opp’n, and so the Court will treat this factor as

conceded. See Buggs v. Powell, 293 F. Supp. 2d 135, 141 (D.D.C. 2003) (“It is understood in

this Circuit that when a plaintiff files an opposition to a dispositive motion and addresses only




       3
         Mr. Rote argues under this factor that his decision to file in this District is owed
substantial deference and thus weighs against transfer. See Opp’n at 6–7. This argument is not
relevant in determining whether the transferee forum’s familiarity with the governing laws
weighs in favor of transfer, and thus will not be analyzed under this factor.
       4
         These statistics can be accessed at https://www.uscourts.gov/statistics-reports/statistical-
tables-federal-judiciary-december-2018 (Table C-5).


                                                 9
certain arguments raised by the defendant, a court may treat those arguments that the plaintiff

failed to address as conceded”).

        Finally, the District of Oregon’s interest in deciding this case at home strongly outweighs

the District of Columbia’s tenuous interest in this case. As previously set forth, a vast majority

of the parties—including Mr. Rote—either reside or are based in Oregon. See Compl. ¶¶ 4–19.

Indeed, very few of the Defendants have any connection to the District of Columbia. See id.

Further, as argued, almost all the litigation giving rise to this action took place in Oregon—none

took place in the District of Columbia. See id. Surely, the District of Columbia’s interest in this

case is far outweighed by the District of Oregon’s interest in adjudicating a matter substantially

arising out of litigation taking place in Oregon and involving Oregon judges, Oregon government

entities, and an Oregon Plaintiff. See, e.g., McClamrock, 267 F. Supp. 2d at 42 (“North

Carolina's interests are considerable since the injury . . . occurred in that state to one of its

residents, the doctors that prescribed the drug and have treated and continue to treat plaintiff

reside there, and the drug that allegedly caused the injury was marketed, sold, and prescribed

there.”).

        Mr. Rote’s argument that the final public interest factor weighs against transfer due to

this case’s national implications is unavailing. Mr. Rote makes three arguments to support his

claim that his case is nationally significant: the case involves “federal and state judges engaged

in a multi-jurisdictional effort to deny plaintiff due process,” “the core issue in the case is based

upon the . . . administration of Judicial Conduct within the Federal Districts” that allows for

“retaliation for free speech … in the form of due process violations,” and “the reach of the

federal government’s [sic] to compromise State Judges implicates Federal and State

Constitutional guarantees.” Opp’n at 8. However, Mr. Rote’s first argument—and most of his




                                                   10
Complaint—only pertains to himself, which hardly makes this case national in scope. See

Abusadeh v. Chertoff, No. 06-2014 (CKK), 2007 WL 2111036, at *6 (D.D.C. July 23, 2007)

(finding no national significance in a case that did not assert a general challenge to policy but

rather focused solely on the plaintiff’s interests). Furthermore, all of Mr. Rote’s claims arise out

of proceedings that took place in Oregon, New Jersey, and Colorado, and thus alleging specific

defects in these three jurisdictions does not create an issue that is national in scope. See Compl.

Moreover, all of Mr. Rote’s arguments implicate Constitutional rights, and this Court surely

cannot entertain the idea that all Constitutional claims are “national interests” that can only be

properly adjudicated in the District of Columbia. On the contrary, all federal courts are

competent to address federal issues. See Oceana, Inc. v. Pritzker, 58 F. Supp. 3d 2, 7 (D.D.C.

2013) (citation omitted). The constitutional issues raised, therefore, have no influence in

determining whether transfer is appropriate. See id. However, even if the Court were to accept

that Mr. Rote raises issues of national significance, it is unclear why the District of Oregon

would be unable to adequately address these issues. Because of Oregon’s strong local interest in

deciding this case—compounded by the Oregon laws, rules, and constitution implicated here—

the Court is unpersuaded that the tenuous possibility that this case raises issues of national

significance provides enough cause to deny transfer to the District of Oregon.

       For the foregoing reasons, all three public interest factors weigh in favor of transferring

this case to the District of Oregon.

                                       b. Private Interest Factors

       Having found that the public interests favor transfer to Oregon, the Court must now

assess the private interests at stake. The private-interest factors which should be considered

include: (1) the plaintiff’s choice of forum; (2) the defendant’s choice of forum; (3) whether the




                                                   11
claim arose elsewhere; (4) the convenience of the parties; (5) the convenience of the witnesses;

and (6) the ease of access to sources of proof. Montgomery, 532 F. Supp. 2d at 32−33 (citing

Akiachak Native Cmty., 502 F. Supp. 2d at 67). These factors weigh in favor of transferring this

suit to the District of Oregon.

       First, the deference usually provided to the plaintiff’s choice of forum is lessened because

the District of Columbia is not Mr. Rote’s home forum, Compl. ¶ 4, and there is little to no

factual connection between this case and the District of Columbia. See M&N Plastics, Inc. v.

Sebelius, 997 F. Supp. 2d 19, 23−24 (D.D.C. 2013) (finding that while a plaintiff’s choice of

forum is a factor that weighs against transfer, “this general rule gives way when that choice is not

their ‘home forum’[,] and ‘where there is an insubstantial factual nexus between the case and the

plaintiff’s chosen forum, deference to the plaintiff’s choice of forum is . . . weakened.’”)

(quoting Fed. Hous. Fin. Agency v. First Tenn. Bank Nat’l Ass’n, 856 F. Supp. 2d 186, 192

(D.D.C. 2012)). Mr. Rote cites out of Circuit authority to argue that because his choice of forum

is both “legitimate and rational,” his choice should be afforded deference. Opp’n at 4 (citing

TSMC Tech., Inc. v. Zond, LLC, 2015 WL 328334 at *1 (D. Del. Jan. 26, 2015)). Mr. Rote’s

sole argument for why this forum is “legitimate and rational” hinges on the District of Columbia

having “personal jurisdiction over Defendants Judicial Committee and United States Department

of Justice because each is an ‘inhabitant’ of the District of Columbia.” Opp’n at 4 (emphasis

omitted) (citing 15 U.S.C. § 22). As an initial matter, the Complaint does not contain any factual

allegations against either of these defendants, so relying on these two defendants to argue that

this District should retain jurisdiction is hardly legitimate or rational. Moreover, as Defendants

point out, any judicial district in which the Department of Justice has an office—including the

District of Oregon—could be said to have personal jurisdiction over the Department of Justice.



                                                 12
Reply in Further Support of the Defs.’ Mot. to Transfer (“Reply Further Supp. Defs.’ Mot.”) at 7,

ECF No. 17 (citing Bryan v. U.S. Dep’t of Justice, No. Civ. A. No. 07-0101, 2001 WL 2892967,

at *2 (N.D.W.Va. Sept. 28, 2007) (citation omitted)). Therefore, Mr. Rote’s choice of forum is

entitled to less deference because it is not his home forum, nor does it have a sufficient factual

connection to the case. See M&N Plastics, Inc., 997 F. Supp. 2d at 23−24. And the fact that this

Court may have personal jurisdiction over two defendants does not make this choice of forum

sufficiently “legitimate and rational” to overcome these shortcomings.

       Second, the Defendants’ choice of forum weighs in favor of transferring. Defendants’

choice of forum is the District of Oregon—where most of the Defendants reside or are based,

and where most of the events giving rise to this action occurred. See Compl. As Defendants

argue, “where the action is ‘inextricably linked to [the defendant’s chosen forum], plaintiff’s

choice of forum cannot be given anything like the same consideration given in cases where the

chosen forum has a true connection with the matter.’” Reply Further Supp. Defs.’ Mot. at 7

(quoting Franklin v. S. Ry. Co., 523 F. Supp. 521, 524 (D.D.C. 1981)). Thus, Defendants’

choice of forum outweighs Plaintiff’s choice in this case.

       In evaluating the next consideration—where the claims arose—courts in this district

examine “where most of the significant events giving rise to the claims occurred.” Treppel v.

Reason, 793 F. Supp. 2d 429, 433 (D.D.C. 2011). Plaintiff does not contest that most of the

events giving rise to this action took place in Oregon, with the rest taking place in New Jersey

and Colorado. See Compl; Opp’n. Indeed, as Defendants argue, of the twenty-eight “acts” that

form the basis for this action, twenty-five occurred in Oregon, two occurred in New Jersey, and

one occurred in Colorado. See Compl. at 6−20; Reply Further Supp. Defs.’ Mot. at 4. The




                                                 13
Complaint does not allege that any events giving rise to this action took place in the District of

Columbia. See Compl.

       Defendants correctly point out that the only connection this case has to the District of

Columbia is the headquarters of the Department of Justice and Committee on Judicial Conduct

and Disability. See Defs.’ Mem. Supp. at 6; Compl. Importantly, the Complaint does not

contain any factual allegations against these Defendants. See Compl. Therefore, Mr. Rote fails

to allege any “specific involvement or meaningful role by any [agency] personnel in

Washington” beyond a “general advisory capacity,” which is required to establish “meaningful

ties to the District of Columbia.” W. Watersheds Project v. Pool, 942 F. Supp. 2d 93, 98−99

(D.D.C. 2013) (citations omitted). Indeed, Mr. Rote would be hard pressed to rely on these two

defendants to establish that his claims arose in the District of Columbia.

       In addition, Mr. Rote relies on Gulf Restoration Network v. Jewell, 87 F. Supp. 3d 303

(D.D.C. 2013), to argue that because the decisions to “retaliate against the plaintiff were made in

New Jersey, Colorado, Oregon and the District of Columbia,” this factor should not weigh in

favor of transferring to the District of Oregon. Opp’n at 4. However, the Complaint does not

allege that any decisions to retaliate against Mr. Rote were made in the District of Columbia, see

Compl., let alone establish sufficiently significant ties between the District of Columbia and the

decision-making process that the Court may consider the decision-making process to be

“diffuse,” Gulf Restoration Network, 87 F. Supp. 3d at 313−14. Therefore, the third factor

weighs in favor of transferring.

       Fourth, the convenience of the parties weighs in favor of transfer. As was previously

established, most of the Defendants—and Mr. Rote—have significant ties to or reside in the

District of Oregon, see Compl. ¶¶ 4–19, all of which would find it more convenient to litigate in



                                                 14
the District of Oregon. See, e.g., Trout Unlimited, 944 F. Supp. at 18 (convenience of the parties

supported transfer to Colorado because two out of three plaintiffs, as well as the defendants most

involved in the matter, are located in Colorado). Mr. Rote argues that because this District is the

Federal Defendants’ “home forum,” they “cannot reasonably claim to be inconvenienced by

litigating in this district.” Opp’n at 5 (quoting Oceana, Inc., 58 F. Supp. 3d at 7). While Federal

Defendants concede that the District of Columbia is the home forum for Defendants Department

of Justice and Committee on Judicial Conduct and Disability, see Reply Further Supp. Defs.’

Mot. at 5, they point out that Federal Defendants Paul J. Papak and Billy J. Williams both reside

in Oregon, id. at 6; Compl, ¶¶ 13, 17. Importantly, Department of Justice also has an office in

Oregon, which would assuage any inconvenience concerns. 5 See Reply Further Supp. Defs.’

Mot. at 6. Regardless, the inconvenience of two defendants would not outweigh the convenience

of most of the parties for the purposes of this factor. See Trout Unlimited, 944 F. Supp. at 18.

Clearly, most of the parties would find the District of Oregon to be a far more convenient forum

compared to this District, and so this factor favors transfer.

       Finally, the fifth and sixth factors—the convenience of the witnesses and the ease of

access to sources of proof—weigh in favor of transferring to the District of Oregon. Mr. Rote

argues that these two factors do no warrant consideration because live testimony will likely be

limited. See Opp’n at 5. To support this proposition, Mr. Rote cites to cases arising under the

Administrative Procedure Act (“APA”), where there is a review of an “administrative record and


       5
          The Court does not afford much weight to the “home forum” of Defendant Committee
on Judicial Conduct and Disability of the Judicial Conference of the United States because, as
previously noted, the Complaint does not include any factual allegations against this party. The
same may be said for Defendant Department of Justice, but this point is moot considering that
the Department of Justice has a presence in Oregon. Regardless, these two parties are in the
minority, and the rest of the more substantively involved parties could not reasonably claim that
this District is their “home forum.”


                                                 15
live testimony is unlikely.” Greater Yellowstone Coal. v. Kempthorne, Nos. 07-2111(EGS), 07-

2112 (EGS), 2008 WL 1862298 at *4 (D.D.C. Apr. 24, 2008). However, as Defendants argue,

this case can be easily distinguished from the APA cases because the Complaint makes no

reference to the APA. See Reply Further Supp. Mot. at 6 (comparing Compl. with Greater

Yellowstone Coal. v Bosworth, 180 F. Supp. 2d 124, 128 (D.D.C. 2001)). Moreover, it is hard to

imagine how Mr. Rote, if his claims survive beyond the dispositive motion stage, will be able to

prove his case—which involves a litany of allegations of violations of his constitutional rights by

a series of judges and public officials—without testimony and other sources of proof. See

McClamrock, 267 F. Supp. 2d at 39 (“How plaintiff realistically believes he will be able to prove

these elements of damages without the testimony of the health care professionals who have

treated him . . . is beyond this Court's comprehension.”). Therefore, these factors warrant

transfer as well.

        Given that most of the events giving rise to this action took place in Oregon, see Compl,

it is likely that most of the witnesses and sources of proof will be in Oregon. Indeed, Mr. Rote

admits that there are “certainly more witnesses in Oregon than elsewhere.” Opp’n at 5. Mr.

Rote points out that witnesses from New Jersey and Colorado comprise a significant portion of

the witnesses in this action, but this still does not provide reason for this District—housing no

witnesses or sources of proof—to retain this matter. Id. Mr. Rote further argues that the Oregon

witnesses “will be easily compromised by what is a retaliatory culture among the Oregon

Judiciary,” and thus would be more honest in an alternative forum. Id. As an initial matter, the

Complaint never alleges any institutional witness tampering, intimidation, or retaliation such that

Mr. Rote’s witnesses will be unable to tell the truth in the District of Oregon. See Compl.

Moreover, assuming arguendo that no Oregon District Court judge can hear Mr. Rote’s claims,




                                                 16
the remedy is for a visiting judge from outside of Oregon to preside over the case, not to keep the

case in an inappropriate venue, which does not maintain personal jurisdiction over most, if any,

of the defendants. See 28 U.S.C. § 292. Therefore, these two convenience factors weigh in

favor of transfer.

        For the foregoing reasons, all six private interest factors weigh in favor of transferring

this case to the District of Oregon.

                                       IV. CONCLUSION

        For the foregoing reasons, the Court grants Defendants' motion to transfer this case to the

District of Oregon. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.

Dated: November 6, 2019                                             RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                 17